Citation Nr: 0004478	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  97-13 554 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from June 1965 to May 1969.  
This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) New Orleans Regional Office (RO).  By June 1995 rating 
decision, the RO granted service connection for PTSD, 
assigning it a 10 percent rating.  He disagreed and this 
appeal ensued.  By December 1996 rating decision, the RO 
denied his application to reopen a previously denied claim of 
service connection for a back disorder.  He also disagreed 
therewith and this appeal ensued.  

By October 1997 rating decision, the RO increased to 30 
percent the rating assigned his PTSD.  Thus, under AB v. 
Brown, 6 Vet. App., 35 (1993), the issue remains in appellate 
status and is addressed in the Remand section below.  

By December 1996 rating decision, the RO granted service 
connection for residuals of prostate cancer, including status 
post radical retropubic prostatectomy.  A 100 percent 
evaluation was assigned, effective November 7, 1996.  In July 
1997, the RO proposed reducing the evaluation to 20 percent.  
The appellant and his representative each filed July 1997 
statements arguing against a reduction.  Neither statement 
serves as a notice of disagreement, however, since they were 
filed before the rating decision that reduced the evaluation.  
The reduction was implemented by June 1998 rating decision, 
effective September 1, 1998.  Notice of the reduction reached 
the appellant via a June 1998 letter from the RO.  In July 
1999, more than one year after that notification, the 
appellant testified at a hearing before the undersigned and 
argued that the reduction was improper.  That testimony does 
not constitute a valid notice of disagreement.  See 38 C.F.R. 
§§ 20.201, 20.300, 20.301(a), 20.302(a) (notice of 
disagreement must be filed within one year of notice of 
decision).  Thus, the Board has no jurisdiction at this time 
over the issue of restoration of a 100 percent evaluation for 
residuals of prostate cancer, including status post radical 
retropubic prostatectomy.  


FINDINGS OF FACT

1.  The RO denied the claim of service connection for a back 
disorder in a February 1971 rating decision; the appellant 
was notified by the RO in March 1971; he did not initiate an 
appeal as to the claim.  

2.  Additional evidence supplied for the record subsequent to 
February 1971 is new and material with respect to the claims 
of service connection for a back disorder.  

3.  Competent evidence has been submitted linking the post-
service findings of a back disorder to service.  

CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
back disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

2.  The claim of service connection for a back disorder is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Because the appellant served continuously for 90 days or more 
during a period of war, arthritis manifest to a degree of 10 
percent within one year from the date of termination of such 
service shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

By February 1971 rating decision, the RO denied the 
appellant's claim of service connection for a back disorder.  
The RO reasoned that the evidence did not support a 
conclusion that such disorder was incurred in or aggravated 
by active service.  A claimant or representative must file 
notice of disagreement with a determination by the agency of 
original jurisdiction within one year from the date the RO 
mails notice of the determination.  Otherwise, the 
determination becomes final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104(a), 20. 302(a).  

The appellant was notified of the February 1971 rating 
decision by letter dated March 3, 1971.  As an appeal was not 
filed within the appropriate timeframe, the February 1971 
decision is final.  

The exception to this rule of finality is when an appellant 
submits new and material evidence with respect to a final 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Where 
a claimant seeks to reopen a previously denied claim, the 
Board must (1) determine whether the claimant has presented 
new and material evidence; (2) if so, determine whether the 
claim as reopened is well grounded; and (3) if well grounded, 
evaluate the merits of the claim after fulfillment of any 
duty to assist.  Elkins v. West, 12 Vet. App. 209, 214 
(1999); Winters v. West, 12 Vet. App. 202, 206-07 (1999).  

The record includes the appellant's testimony at a July 1999 
hearing before the undersigned and at a July 1997 hearing 
before a hearing officer, in addition to various VA and 
private clinical and hospital records discussing surgery to 
the low back in the 1990s.  This evidence offers a more 
complete picture of the circumstances surrounding the origin 
of the claimed disorder.  Hodge v. West, 155 F.3d 1360, 1363 
(Fed. Cir. 1999); Elkins, 12 Vet. App. at 214.  For this 
reason, the Board determines that the appellant has submitted 
new and material evidence to reopen the claim and grants the 
application to reopen.  

With the claim reopened, the Board must now determine whether 
the claim as reopened is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  In order for a claim to be well grounded, there 
must be competent medical evidence of a current disability, 
lay or medical evidence of incurrence or aggravation of a 
disease or injury in service, and competent medical evidence 
of a nexus, or link, between the in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  A claim may also be well grounded if the condition 
is observed during service or during any applicable 
presumptive period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology. 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  

In this case, while service medical records are silent as to 
back symptomatology, an undated medical statement received in 
August 1970 indicated that the appellant had diagnoses of 
spondylolisthesis and spondylosis and a November 1970 VA 
examination diagnosed spondylolisthesis.  Moreover, the 
appellant has consistently contended (supported by lay 
statements of family members) that he injured his back in a 
fall from a roof at a naval facility in 1968.  Private and VA 
hospital and clinical records from 1996 through April 1998 
show continuing back symptomatology.  This evidence satisfies 
the first and second elements of a well-grounded claim.  As 
for the third element, in August 1999 the appellant presented 
a statement by a private physician who essentially stated 
that, although he did not have any personal knowledge of the 
appellant's claimed in-service injury, the description of the 
brace he claimed to have been told to wear after the injury 
generally matched the type and design used at that time.  
This statement appears to provide some evidence linking 
current symptomatology to service, thereby satisfying the 
final element of a well-grounded claim.  


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a back 
disorder, the application to reopen is granted.  

The claim of service connection for a back disorder is well 
grounded.


REMAND

Back disorder

As the claim of service connection for a back disorder is 
well grounded, VA has a duty to assist in the development of 
evidence pertinent to the claim.  38 U.S.C.A. § 5107(a).  The 
appellant asserted he was treated at a U.S. Naval Hospital in 
Beaufort, South Carolina, in March 1969 following a fall.  He 
testified in August 1999 that he went to the emergency room 
at that facility and that his visit must have been recorded.  

The RO requested service records from the National Personnel 
Records Center (NPRC), including records from the Naval 
Hospital in Beaufort, and in September 1970, NPRC provided 
service medical records, but they did not include any from 
the Naval Hospital in Beaufort.  The duty to assist includes 
thorough efforts to obtain all available service medical 
records.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (a 
single attempt to obtain presumably missing service medical 
records does not satisfy VA's obligation).  Thus, the claim 
will be remanded for the RO to undertake another attempt to 
secure through NPRC any relevant records from the Naval 
Hospital in Beaufort.  Once that action is completed, the 
appellant should be scheduled for VA orthopedic examination 
to determine the nature and etiology of the claimed back 
disorder.  

Evaluation of PTSD 

The claim of entitlement to an rating in excess of 30 percent 
for PTSD is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, it is plausible.  See Drosky v. Brown, 10 
Vet. App. 251, 254 (1997); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (contention of an increase in disability 
severity renders claim well grounded).  VA has a resulting 
statutory obligation to assist the appellant in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  

By June 1995 rating decision, the RO granted service 
connection for PTSD, assigning it a 10 percent rating.  In 
October 1997, the RO increased the evaluation to 30 percent.  
Subsequently, the record shows receipt of VA clinical records 
from December 1996 to April 1998, including some discussing 
treatment for PTSD.  The RO considered this evidence in its 
June 1998 rating decision denying an evaluation in excess of 
30 percent.  Later, however, a June 1998 supplemental 
statement of the case failed to address the issue, and thus 
did not inform the appellant of the RO decision or its 
reasoning.  While a June 1998 letter from the RO to the 
appellant forwarded a copy of a rating decision concerning 
the prostate-cancer claim, it is unclear if the enclosure 
consisted of the June 1998 rating decision addressing the 
outcome of the PTSD adjudication.  The claim will be remanded 
to cure this procedural defect.  

While the claim is in a remand status, the appellant should 
be afforded a VA examination to determine the nature and 
severity of his PTSD.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1995) (VA required to afford contemporaneous examination 
where last examination was two years previously; most recent 
psychiatric examination was conducted in June 1995).  


The case is REMANDED for the following development:

1.  The RO should contact NPRC and ask 
that it make another attempt to secure 
any relevant service medical records from 
the U.S. Naval Hospital in Beaufort, 
South Carolina.  All documents obtained 
should be associated with the claims 
file.  If NPRC does not have such 
records, it should be asked to provide a 
statement to that effect for association 
with the claims file.  

2.  The RO should schedule the appellant 
for an orthopedic examination to 
determine the nature and etiology of his 
claimed back disorder.  The claims folder 
and a copy of this REMAND must be made 
available to the physician for review in 
conjunction with the examination.  The 
examiner should obtain all pertinent 
history concerning the claimed back 
disorder.  All necessary tests and 
studies should be accomplished.  The 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not that any back 
symptomatology noted is the result of 
disease or injury originating in service, 
based on the examiner's review of the 
claims file, or whether any such 
symptomatology is related to a post-
service, intercurrent and superseding 
injury or disease.  

3.  The appellant should be afforded a VA 
psychiatric examination to determine the 
nature and severity of his service-
connected PTSD.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  All necessary tests and 
studies should be conducted.  The 
examiner should specifically comment on 
symptomatology manifesting occupational 
and social impairment, including 
impairment in thought processes, work 
efficiency, interpersonal relationships, 
and performance of self-care tasks.  The 
examiner should also describe the 
severity of the appellant's PTSD by 
assigning it a Global Assessment of 
Functioning (GAF) Score in accord with 
the American Psychiatric Association's, 
Diagnostic and Statistical Manual of 
Mental Disorders !V, including a brief 
explanation of what that GAF score 
represent's in the appellant's case.  
Thurber v. Brown, 5 Vet. App. 119 (1993).

4.  Regarding each examination ordered 
above, a copy of the letter(s) from the 
RO to the appellant informing him of the 
scheduled examinations and of the 
provisions of 38 C.F.R. § 3.655, 
including the need to provide "good 
cause" for any failure to appear for a 
scheduled examination, must be associated 
with the claims file.  If he fails to 
report for an examination, the RO should 
give him and his representative an 
opportunity to provide an explanation of 
"good cause" as to why he failed to 
appear.  The RO should review any 
submission from the appellant or his 
representative and determine whether good 
cause is demonstrated for any failure to 
appear.  If the RO determines that "good 
cause" was not shown, then the 
provisions of 38 C.F.R. § 3.655 should be 
considered in connection the claim.  If 
the RO determines that "good cause" was 
shown, then the relevant examination 
should be rescheduled.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
The RO should readjudicate both claims on appeal herein, but 
as to the claim of entitlement to an evaluation in excess of 
30 percent for PTSD, it should be readjudicated in light of 
the criteria of both 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996) and 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  
See 61 Fed. Reg. 52,695 (Oct. 8. 1996) (effective November 7, 
1996 and codified at 38 C.F.R. § 4.130, Diagnostic Code 
9411); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997) (claim 
must be fully adjudicated under both new and old criteria to 
determine which version is more favorable); Rhodan v. West, 
12 Vet. App. 55, 57 (1998) (amendment is only applicable on 
and after November 7, 1996, and may not be retroactively 
applied prior to that effective date.).  

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board.  The appellant has the right to submit additional 
evidence and argument on the matters remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals







